Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-15-2005

In Re: Schering
Precedential or Non-Precedential: Precedential

Docket No. 04-3073




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"In Re: Schering " (2005). 2005 Decisions. Paper 472.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/472


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT


                                        No. 04-3073


           IN RE: SCHERING-PLOUGH CORPORATION ERISA LITIGATION,

    JINGDONG ZHU, on behalf of himself and all other similarly situated; ADRIAN
          FIELDS, on behalf of himself and all others similarly situated,

                                                         Appellants
                                    ________________

                Present: SCIRICA, Chief Judge, SLOVITER, ALITO,
                 McKEE, RENDELL, BARRY, AMBRO, FUENTES,
            SMITH, FISHER, STAPLETON*, and ALARCON* Circuit Judges
                               ________________

                     SUR PETITION FOR PANEL REHEARING
                           WITH AMENDING ORDER


       The petition for panel rehearing filed by Appellee in the above entitled case

having been submitted to the judges who participated in the decision of this Court, the

petition is granted for the limited purpose to add a footnote to the Court’s precedential

opinion. As such, the Court’s opinion, filed August 19, 2005, is hereby amended as

follows:

       On page 22, insert a footnote at the end of the paragraph immediately after

“presented in this matter.” as follows (and renumber the footnotes that follow

accordingly):


      *The Honorable Walter K. Stapleton, Senior Judge, and the Honorable Arthur L.
Alarcón, Senior Judge, United States Court of Appeals for the Ninth Circuit, sitting by
designation are both limited to panel rehearing only.
            5
                We find our Meonech decision inapposite because the

            fiduciaries here were “simply permitted to make . . .

            investments” in “employer securities.” 62 F.3d at 571. In so

            concluding, we express no opinion on the significance, if any,

            of 29 U.S.C. § 1104(a)(2) in the context of this case.


                                        By the Court,




                                        /s/ Thomas L. Ambro, Circuit Judge


Dated: September 15, 2005




                                           2